Citation Nr: 0704885	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-37 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an effective date earlier than May 10, 
2001, for service connection for the cause of death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  He died in December 1990 at the age of 73.  
The appellant claims as his widow.

This claim is on appeal from the Cheyenne, Wyoming, 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran died in December 1990.

2.  The February 1991 decision denying entitlement to death 
benefits was final.

3.  Correspondence received from the appellant on April 3, 
2001, was an informal claim for benefits. 

4.  On May 10, 2001, the appellant filed a formal claim for 
DIC benefits, and asserted that the veteran's death was due 
to military service.

5.  The appellant filed the current claim for accrued 
benefits more than one year after the veteran's death.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 3, 2001, for 
cause of death have been met.  38 U.S.C.A. §§ 1310, 5103A, 
5103(a), 5107, 5110 (West 2002); 38 C.F.R. §§ 3.152, 3.155, 
3.159, 3.303, 3.312 (2006).

2.  There is no legal entitlement to accrued benefits.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Earlier Effective Date for Cause of 
Death

The relevant law provides that "[u]nless specifically 
provided otherwise in this chapter, the effective date of an 
award based n an original claim, a claim reopened after final 
adjudication, or a claim for increased, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).    

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2006).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).

The provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received.  Application is not defined in 
the statute; however, in the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p)).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2006).

Under the provisions of 38 C.F.R. § 3.152, a "claim by a 
surviving spouse or child for compensation or dependency and 
indemnity compensation will also be considered to be a claim 
for death pension and accrued benefits, and a claim by a 
surviving spouse or child for death pension will be 
considered to be a claim for death compensation or dependency 
and indemnity compensation and accrued benefits."  

Historically, the appellate filed a VAF 21-534 Application 
for Dependency and Indemnity Compensation [DIC] of Death 
Pension by a Surviving Spouse or Child (Including Accrued 
Benefits and Death Compensation, Where Applicable) in January 
1991.  In February 1991, a claim for cause of death was 
denied.  The appellant did not appeal and that decision 
became final.  

In April 2001, the appellant submitted correspondence 
indicating a desire to obtain a widows pension.  A 
handwritten note on the letter reflected that she was sent a 
VAF 21-534 (for DIC benefits).  In May 2001, she filed the 
formal application for death benefits.  In June 2005, service 
connection for cause of death was granted effective May 10, 
2001.  She challenges the effective date established and 
maintains that she is entitled to benefits from January 1991.

The effective date assignable rests upon the determination as 
to the date on which the appellant initiated her claim.  
Service connection was ultimately granted based on her 
specific request for service connection for cause of the 
veteran's death, in a formal claim received in May 2001.  The 
Board has reviewed the evidence to determine whether a claim, 
formal or informal, existed before May 10, 2001.

As noted above, the appellant wrote a letter, received by VA 
on April 3, 2001, indicating that she had spoken to a 
veterans benefit counselor and was told to send a copy of 
certain documents and a letter asking for pension review.  
She concluded, "please review the records and help me obtain 
a widows pension."  

The Board finds that this correspondence is an informal claim 
for benefits.  On May 10, 2001, she submitted a formal claim 
for DIC and claimed that the veteran's cause of death was due 
to service.  As she filed a formal claim within weeks of 
submitting an informal claim to reopen (well within the one-
year period), the appropriate effective date of the grant of 
benefits is April 3, 2001, the date of the informal claim. 

A careful review of the claims file finds no other evidence 
which could be construed as an informal claim, or an intent 
to file a claim prior to April 2001.  To the extent that the 
appellant seeks an effective date of January 1991, that claim 
is without merit.  The prior (January 1991) claim had been 
addressed and denied by rating decision dated in February 
1991.  The decision was not appealed and became final.  

New or recently developed facts or changes in the law 
subsequent to the original adjudication may provide grounds 
for reopening a case or for a de novo review but they do not 
provide a basis for revising a finally decided case.  See 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  When a 
claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen.  See Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  

The Board finds that following the February 1991 denial, the 
appellant did not file an informal claim for benefits until 
April 3, 2001.  Given that the February 1991 decision was 
final there is no legal basis to revisit that decision and 
the claim for an effective date to 1991 is denied.  

Lastly, the Board notes that a number of documents do not 
contain date stamps at all.  However, there appears to be 
nothing that predates April 3.  Furthermore, it is not 
entirely clear that the April 3 date stamp is a Department of 
Veterans Affairs stamp.  However, if it not a VA stamp, then 
the AOJ would not have dated stamped this critical piece of 
evidence.

II.  Entitlement to Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2006) (as amended 
71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, an 
"[a]pplication for accrued benefits must be file within 1 
year after the date of death."  38 C.F.R. § 3.1000 (c).  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application." Id. at 1300.

The adjudication of the claims for accrued benefits must be 
made based upon the evidence on file at the time of the 
veteran's death, including any VA medical records that must 
be deemed to have been constructively on file at that time.  
See 38 U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. § 
3.1000(a) (2006); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA records are deemed to be constructively in the 
possession of VA adjudicators and must be obtained).

In this case, the Board finds that the appellant's claim is 
barred as a matter of law. This case turns on statutory 
interpretation.  The law is clear that an application for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  The 
veteran died in December 1990, the appellant filed an 
informal claim in April 2001, some 11 years after his death.

Since the appellant did not file her current application for 
accrued benefits within one year after the date of his death, 
she is not legally entitled to this benefit.  The law 
pertaining to eligibility for accrued benefits is dispositive 
of this issue; the appellant's claim must be denied because 
of the absence of legal merit or entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The appellant was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in September 2001 and April 2002.  She 
has been provided every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  

The VCAA notice letters provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claims and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claims.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

In this case, resolution of the earlier effective date for 
cause of death depends primarily on whether the appellant 
indicated an intent to file a claim.  She has produced no 
evidence and none is contained in the claims file reflecting 
an intent to file a claim prior to April 2001.  Furthermore, 
all identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
this is an appeal of an initial grant of benefits, a medical 
opinion or the findings of a medical examination are not 
germane to the issue.  The available evidence is sufficient 
for an adequate determination.  

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although for a cause of death claim, she 
would not be assigned a disability rating, an effective date 
would be assigned.  However, the issue on appeal directly 
addresses the issue of the effective date.  To the extent 
that an earlier effective date is being granted, the RO so 
notify the appellant in due course.  

With respect to the claim for accrued benefits, there are 
some claims to which VCAA does not apply.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  It has been held not 
to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation, which is the situation here.  See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).

In this case, since the issue of entitlement to accrued 
benefits is being denied as a matter of law, for reasons set 
out above, the Board finds that VCAA notice is not required.  
There is no prejudice to the appellant by this action because 
the outcome of the claims turns on the law.  Also, the Board 
notes that a remand for the purpose of issuing such notice 
would only delay the claim and have no effect on the issue 
being decided in this case.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

An effective date of April 3, 2001, is granted for the award 
of service connection for cause of death.

Entitlement to accrued benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


